Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129337                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  IN RE PETITION BY TREASURER OF                                                                                     Justices
  WAYNE COUNTY FOR FORECLOSURE
  _________________________________________
  WAYNE COUNTY TREASURER,

          Petitioner,

  and 

  MICHAEL KELLY,

           Intervening Party-Appellant, 

  v        	                                                       SC: 129337     

                                                                   COA: 261071      

                                                                   Wayne CC: 02-220192-PZ

  FULL GOSPEL OPENDOOR ASSEMBLIES, 

  INC., 

             Respondent-Appellee. 

  _________________________________________/ 


         By order of February 24, 2006, the application for leave to appeal the July 11,
  2005 order of the Court of Appeals was held in abeyance pending the decision in Wayne
  County Treasurer v Perfecting Church (In re Petition by Treasurer of Wayne County for
  Foreclosure) (Docket No. 129341). On order of the Court, the case having been decided
  on May 23, 2007, 478 Mich 1 (2007), the application is again considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2007                       _________________________________________
           d0723                                                              Clerk